Citation Nr: 1524158	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO.  09-20 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a heart disorder, to include as secondary to service-connected asthma and postoperative right-sided pneumothorax with chest tube placement.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel
INTRODUCTION

The Veteran served on active duty from September 1993 to May 1998.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which declined to reopen a claim for service connection status post repair atrial septal defect.

The Veteran presented testimony at a personal hearing before a Decision Review Officer in October 2010 and at a personal hearing before the undersigned Veterans Law Judge in November 2012.  Transcripts of both hearings are of record.  In July 2014, the Board restyled the claim as entitlement to service connection for a heart disorder and reopened and remanded it for additional development.  

In an April 2015 post-remand brief, the Veteran's representative raised the issue of whether the Veteran has a heart disorder secondary to his service-connected asthma and postoperative right-sided pneumothorax with chest tube placement.  Given the foregoing, the issue has been recharacterized as listed on the title page.  

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board remanded the claim in order to obtain an adequate opinion.  The Veteran underwent a VA examination by a cardiologist in October 2014.  An addendum, also dated in October 2014, was also provided by the VA cardiologist.  In pertinent part, the VA cardiologist identified the following as current disorders of the heart: status post surgical repair of atrial septal defect (secundum); status post post-operative mediastinal exploration/debridement; intermittent chest pains; moderate pericardial thickening; moderate mitral valve regurgitation - 2 jets; dilated left atrium; mild tricuspid valve regurgitation; and dilated right atrium and right ventricle.  The VA examiner also identified residual right lung scarring, a respiratory disorder, as a current diagnosis.  

In regards to the diagnosis of moderate pericardial thickening, the VA cardiologist indicated that this was most likely caused as a result of postpericardiotomy syndrome.  The examiner also noted that the Veteran's symptoms of intermittent sharp chest pains may represent intermittent chronic pericarditis and may be at least as likely as not a result of this.

The Veteran's diagnosed status post surgical repair of atrial septal defect (secundum) has been identified by the VA cardiologist as a congenital defect rather than as a disease.  What is unclear is whether the moderate pericardial thickening represents a disease or injury superimposed on the status post surgical repair of atrial septal defect (secundum) during service with resultant disability.  On remand, clarification should be obtained from the examiner who conducted the October 2014 VA examination.  

In an April 2015 post-remand brief, the Veteran's representative asserts that they are in disagreement with the October 2014 VA examiner's determination that the Veteran's congenital post surgical repair of atrial septal defect (secundum) was not aggravated during active duty.  They assert the Veteran was examined and accepted for service without any indication of a cardiovascular problem, and heart murmur was only identified by the Veteran's reference to a history of the condition; that detailed examination and testing at that point (April 1995) noted the murmur as benign and the Veteran went back to his regular duties until he developed pneumonia in January 1996, and ultimately, in November 1996, was found with heart enlargement and an active murmur that required surgical intervention; and that the fact that the Veteran served on active duty for nearly three years before the symptoms manifested, and the fact that there was no heart enlargement at the April 1995 echocardiogram but there was 18 months later in November 1996, indicates that there was a worsening of the condition, implying that the congenital "defect" had developed into a "disease" for which service connection may be granted.  This assertion should also be addressed by the examiner who conducted the October 2014 VA examination.  The Board notes that there is no April 1995 echocardiogram in the Veteran's service treatment records, but an echocardiogram dated May 4, 1995, and conducted at Watertown Cardiology is of record and appears to be the echocardiogram on which the October 2014 VA examiner and the Veteran's representative have relied.  

The Veteran's representative has also raised the issue of entitlement to service connection for a heart disorder as secondary to his service-connected asthma and postoperative right-sided pneumothorax with chest tube placement.  See April 2015 post-remand brief.  This assertion should also be addressed by the examiner who conducted the October 2014 VA examination.  

As the claim is being remanded for the foregoing reason, additional VA treatment records should also be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's treatment records from the VA Medical Center in Tampa, dated since September 2014.  

2.  Return the electronic claims files and a copy of this remand to the VA cardiologist/examiner who conducted the October 2014 examination.  The examiner is asked to provide an addendum opinion as to the following:

Does the moderate pericardial thickening represent a disease or injury superimposed on the status post surgical repair of atrial septal defect (secundum) during service with resultant disability?

Does the fact that there was no heart enlargement evidenced on the May 1995 echocardiogram, but there was on a November 1996 echocardiogram, support the assertion that this indicates the Veteran's atrial septal defect worsened during service?

Is it at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's service-connected asthma and postoperative right-sided pneumothorax with chest tube placement caused or aggravated (i.e., caused an increase in severity of) any current heart disorder? 

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of cardiovascular impairment (i.e., a baseline) before the onset of the aggravation. 

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.

If the October 2014 VA cardiologist/examiner is not available, or if the requested opinion cannot be given without further examination of the Veteran, a new VA examination should be scheduled and the requested opinion provided.

3.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

4.  Finally, readjudicate the claim.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




